DETAILED ACTION
The current application was filed on or about 5 October 2018.
This Detailed Action is a response to Applicant’s Request for Continued Examination filed on or about 9 November 2020.
Any objection or rejection not maintained in this Detailed Action is withdrawn.
Claims 1, 8, and 16 contain allowable subject matter.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The patent examination process requires each examiner to identify and understand any utility for the invention, review the detailed disclosure and specific embodiments of the invention to understand what the applicant has invented, review the claims, and conduct a thorough search of the prior art.  MPEP 2103 (I)-(II). 
A complete and thorough search of the prior art was made.  The search included searches of the USPTO’s patent database, non-patent literature, and a search of the internet for related art.
The utility of the present invention is a system that permits replacing non-flash memory systems with flash memory systems. Specification [Pg. 2].   
Applicant’s independent Claims 1, 8, and 16 are allowable because, taken as a whole, they set forth claim elements that could not be located in a single reference or a combination of references.  Using Claim 1 as an exemplary claim, Claim 1 recites:
Applicant’s independent claims recite:
A flash memory interface for providing an interface to a flash memory, the flash memory interface comprising: 
a first hardware circuit including a memory management unit including a comparator configured to determine whether an address of a flash memory access operation is a logical address or a physical address by determining whether the address of the flash memory access operation corresponds to a physical memory zone of a flash memory or a logical memory zone of the flash memory by comparing the address of the flash memory access operation with one or more address ranges; and a second hardware circuit including a logical memory unit configured to convert input logical addresses into converted physical addresses and to provide the converted physical addresses to the flash memory; wherein the memory management unit is configured to direct the physical address to the flash memory, without passing through the logical memory unit, in response to determining that the address of the flash memory access operation is a physical address, and to direct the logical address to the logical memory unit for conversion into one of the converted physical addresses in response to determining that the address of the flash memory access operation is a logical address.

The prior art is heavily populated with inventions that accomplish logical to physical translations for flash devices.  For example, logical to physical translation can occur by means of a microcontroller (Wang et al (US 20060271727 A1) [0003]); by means of an address bus.  (Bains et al (US 20150089183 A1) [0005]); and, by means of translation tables (https://developer.arm.com/documentation/101811/0101/Virtual-and-physical-addresses (retrieved 21 May 20201)).  However, these areas of prior art are silent as to Applicant’s “determining whether the address of the flash memory access operation corresponds to a physical memory zone of a flash memory or a logical memory zone of the flash memory by comparing the address of the flash memory access operation with one or more address ranges.”  Because Applicant’s invention uses the address of the access operation as the key to determine whether the access operation is directed towards the physical or logical zones of flash memory, Applicant has claimed an element not taught in the prior art.  
A further search returned another piece of close art.  Takasugi et al (US 2005/0071570 A1 referred hereinafter as Takasugi) teaches a prefetch controller that takes certain actions based on the opcodes and addressing information received from a host.  Takasugi [0027-0028].  Takasugi’s invention compares the opcodes and addresses to determine whether the commands are sequential.  Takasugi [0028; Fig. 3].  Applicant’s claims set forth an invention the compares the addresses of a flash memory operation.  Because the functionality is distinct, Takasugi does not teach Applicant’s invention.    
Finally, Luo et al (US 2021/0096984 A1 referred hereinafter as Luo) teaches a host providing a controller with a physical address instead of the logical address. Luo [0015].  This disclosure is similar to Applicant’s invention but it does not teach each and every element of Applicant’s claims.  For example, Luo does not teach comparing the received access address to determining whether the address is directed towards either the physical or logical memory zone.  
Therefore, because the prior art does not contain a single reference or a combination of references that disclose each and every element of Applicant’s independent claims, Claims 1, 8, and 15 are allowed. 

Response to Arguments
With regard to Examiner’s 35 USC 102 rejection of Claims 1, 2, 6-8, and 16-17, Applicant argues the cited art does not teach the amended claims.  Applicant’s argument is persuasive.  The rejection is withdrawn. 
With regards to Examiner’s 35 USC 103 rejection of Claims 3-5, 9, 12-14, and 18-20, Applicant argues the cited art does not teach the amended claims.  Applicant’s argument is persuasive.  The rejection is withdrawn. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                              
/Michael Krofcheck/Primary Examiner, Art Unit 2138